Citation Nr: 1528120	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

3.  Entitlement to an effective date prior to July 14, 2009 for the award of service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION
The Veteran served on active duty from March 1969 to January 1972.  He served in Vietnam from June 1970 to May 1971.

The issue of service connection for hepatitis C comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an April 2014 decision, the Board denied the issue of service connection for Hepatitis C.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in December 2014, the Court vacated the Board's decision and remanded the issue for further development consistent with the JMR.  

In the April 2014 decision, the Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In a subsequent rating decision issued in September 2014, the Appeals Management Center granted service connection for anxiety disorder and assigned a 30 percent disability rating, effective July 14, 2009.  In February 2015, the Veteran, through his representative, submitted a notice of disagreement to the initial rating and effective date assigned. 

As a final preliminary matter, the Board notes that this claim was processed using paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder and entitlement to an effective date prior to July 14, 2009 for the award of service connection for anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Hepatitis C did not manifest during active service and was not a result of any established event, injury, or disease during active service. 


CONCLUSION OF LAW

The criteria for service connection hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, prior to the initial rating decision on appeal, the Veteran was sent a letter in October 2004 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate his service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates (in the event that any claim for service connection is granted).  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment and personnel records, post-service reports of VA and private treatment, and Social Security Administration (SSA) records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

The Board observes that a December 2004 response from the National Personnel Records Center (NPRC) indicated that there were no hospital records for the Veteran from May 1970 to July 1970 for the claimed surgery in the groin area.  Although, it is unclear whether the NPRC searched for hospital records for any other period of service, the Board finds no prejudice to the Veteran as the Veteran has expressly denied having any other surgery or blood transfusions while in service.  As the Veteran has expressly denied such risk factors for hepatitis C during service, any further attempts to obtain hospital records would be futile.  Under the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The Board recognizes that the Veteran has not been afforded a VA examination with respect to this issue.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, an examination is not needed because the Veteran's service treatment records are entirely negative for any diagnosis of, or indicia of, blood or liver disorders.  Moreover, the Veteran's service records are silent with respect to any risk factors for hepatitis C.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence that reflected that he suffered an event, injury, or disease in service that may be associated with symptoms relating to this claim).  Moreover, there is no question that hepatitis C is currently diagnosed, but for reasons that will be more fully discussed below on the merits of this claim, there is no indication in the record of a causal connection between the diagnosis and the Veteran's period of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service). The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 Vet. App. at 517.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran seeks service connection for hepatitis C.  Essentially, the Veteran contends that while serving in Vietnam he had surgery in June 1970 at Qui Nhion Evacuation Hospital and was hospitalized for a week to ten days.  He believes this surgery is the cause of his hepatitis C.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as hepatitis C is not one of the enumerated disabilities under 38 C.F.R.  § 3.309(a), service connection may not be established on pertinent symptomatology alone.  In turn, there must be competent medical evidence linking the Veteran's hepatitis C to an incident, injury or event in service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are negative for any treatment for, or diagnosis of, hepatitis.  The only operation noted in June 1970 is one for circumcision.  It was noted that circumcision was a ward procedure and local anesthesia was provided. The Veteran was also hospitalized for a low back strain in October and November 1969; however, nothing in these records indicate that he had any surgery at that time.  On a September 1971 medical history, the Veteran specifically denied ever being treated for a liver disease, such as yellow jaundice or hepatitis.  The report of the Veteran's December 1971 discharge examination disclosed no abnormalities related to his liver or his blood system.  A January 1972 statement indicated that there had been no change in the Veteran's condition since the December 1971 examination.  

Post-service, a March 1972 VA examination again noted that the Veteran had been hospitalized for two weeks in Vietnam due to an injury to his back.  It was expressly observed that the Veteran had not had any operations.  There was no mention of any abnormalities of the liver or his blood system at that time.  

VA treatment records showed that in August 1977, the Veteran was hospitalized for organic brain syndrome associated with multiple drug abuse.  However, routine laboratory examinations and physical examination were all within normal limits.   Follow up treatment records from 1977 to 1980 are silent with respect to any findings of hepatitis or liver disorders.  The Veteran was again hospitalized for a psychiatric disorder in February 1979.  Poly drug abuse was again noted by history.  However, again routine laboratory examinations and physical examination were unremarkable. 

Significantly, the Veteran was again hospitalized in September to October 1983 for a psychiatric disorder.  Substance use was again reported by the Veteran, including smoking pot, L.S.D, crystal speed, mescaline, cocaine and heroin, both injected and snorted.  Hepatitis was diagnosed, but no indication of which type was given. 

However, subsequently, in November 1987, the Veteran underwent surgery on his left arm following a motor vehicle accident.  Again, there was no mention of any findings of hepatitis C.  The Veteran underwent numerous VA examinations in 1995 in connection with unrelated claims, which are silent with respect to any findings of hepatitis C.  

Moreover, again in a June 1996 VA general examination, after providing a thorough medical examination, the examiner did not mention of any abnormalities of the liver or his blood system were noted at that time.  According to May 1997 correspondence from the Fountainview Center the Veteran reported experimental use of heroin in service in 1970 and LSD in 1969.  

The Veteran underwent another June 1997 general medical examination for pension purposes.  The Veteran gave a history of hepatitis treated 20 years ago, which would have been after his discharge from active service.  However, he had no further problems and was asymptomatic.  After obtaining a hepatitis profile, the diagnosis was history of hepatitis.  Given that hepatitis C is a chronic liver disorder, if the Veteran had a diagnosis of hepatitis C at that time, the examiner would have diagnosed such as opposed to just noting a history of hepatitis.  In sum, nothing in any of these records show that the Veteran was diagnosed with hepatitis C at any point.  

The first post-service evidence of a confirmed diagnosis of hepatitis C based on blood work was a June 2003 VA treatment record.  At that time, the Veteran was referred to the Hepatitis C clinic.  A follow up July 2003 VA medical record noted that the Veteran was here for initial assessment related to hepatitis C, which was discovered at his last visit. 

In July 2003, the Veteran filed his claim for service connection.  He reported that he was recently diagnosed with hepatitic C at the VA and gave no prior history of any hepatitis.  He indicated that he believed the surgery he had in June 1970 at Qui Nhion Evacuation hospital was the cause of his hepatitis C.  

On a November 2003 hepatitis risk factors questionnaire, the Veteran admitted that his family shared toothbrushes and razors, but otherwise he denied blood transfusions, using intranasal cocaine, engaging in high risk sexual activity, having had hemodialysis or acupuncture with non-sterile needles, or tattoos or body piercings, or of ever being a healthcare worker or being exposed to contaminated blood or fluids. 

In a February 2004 disability examination for the Social Security Administration (SSA), the Veteran told the examiner that he found out he had hepatitis C in July 2003 from a routine blood test.  He told the examiner that he was not sure whether his ex-wife, now deceased, was on drugs, but he denied that he had ever taken any intravenous drugs or had tattoos or blood transfusions.  He told the examiner that he did not know the source of his hepatitis.  He complained of occasional nausea and generally feeling weak and tired.  He conceded he drank "a very heavy amount" since the age of 18 or 20 and quit all together 10 years ago, but resumed one year ago.  He also denied any past surgeries. 

A December 2004 response from the National Personnel Records Center (NPRC) indicated that there were no hospital records for the Veteran from May 1970 to July 1970.  

A July 2005 VA medical record noted that the Veteran had been positive for hepatitis C since June 2003, but was negative for hepatitis A and hepatitis B.  The Veteran admitted to drinking alcohol and using drugs in violation of treatment protocol as recently as two or three days before his clinical visit. 

In a July 2006 signed statement, the Veteran indicated that he had surgery at the 67th Evacuation Hospital in Vietnam in 1970 on his groin area.  An August 2006 VA medical record noted a past medical history of hepatitis C. 

In his July 2009 VA Form 9, Substantive Appeal, the Veteran stated that he was hospitalized for his back in October 1970.  He also had surgery in the groin area with scars to prove such at the same hospital at the same time.  He also denied being an intravenous drug user, although he conceded he had alcohol and drug difficulties in his life.  He attached a copy of a two-page October 1970 profile that mentions a back defect but is silent regarding the groin, a hernia, or circumcision. 

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that hepatitis C was incurred as a result of an established event, injury, or disease during active service.  The Veteran's service personnel records reflect his military specialty was as a vehicle mechanic.  The record does not reflect that he served in any capacity that would support his claim or suggest blood contact with other soldiers.  As noted above, service treatment records show no complaints of, or treatment for, hepatitis or blood or liver disorders during service.   Again, nothing in these records establish any risk factors for hepatitis C.  The current medical evidence shows that the Veteran has a current diagnosis of hepatitis C.  However, the confirmed diagnosis of hepatitis was made in June 2003, over 30 years after the Veteran's discharge from service.

The Board recognizes that as early as 1983, there was a finding of hepatitis and a June 1997 VA examination observed a history of hepatitis 20 years ago.  However, nothing in these records suggest that the Veteran was actually diagnosed with hepatitis C.  Again, after a hepatitis profile, the examiner only diagnosed hepatitis by history and did not make a definitive diagnosis of hepatitis C.  In this regard, the June 2003 VA treatment records is the first medical evidence of a clear diagnosis of hepatitis C based on blood work.  The Veteran himself in his claim for service connection stated that he was only recently diagnosed with hepatitis C and gave no prior history.  

Moreover, there is no persuasive medical evidence showing any nexus between any in-service event or injury and the Veteran's hepatitis C.  The Veteran believes his hepatitis C is due to in-service surgery in Vietnam.  He has consistently claimed hepatitis C was due to surgery in the groin area while he was in Vietnam, either in June 1970 or October 1970.  While service treatment records do show circumcision in June 1970, that procedure was not described as a surgery but it was specifically noted this was a ward procedure with local anesthesia.  Likewise, while it appears that the Veteran was also hospitalized for a back injury, there is no indication that he underwent any surgery at that time.  Further, the Veteran subsequently has consistently denied surgeries or blood transfusions.  In fact, the Veteran has denied all hepatitis C risk factors but for sharing toothbrushes and razors within the family.  Although he concedes a past history of drug abuse, he has consistently denied intravenous drug use.  The Board recognizes that the 1983 hospital records indicate that the Veteran did inject heroin at some point; again, this risk factor was noted over 11 years after service.  As the medical evidence of record has not established a nexus between the Veteran's current hepatitis C and his period of active service, service connection must be denied for this claim.  See Hickson, 12 Vet. App. at 253.  

The Board has considered the assertions that the Veteran and his representative have advanced on appeal.  However, the Veteran and his representative cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  While the Board does not doubt the sincerity of the Veteran's belief that his hepatitis C is related to his time in military service, this claim turns on medical matters: the diagnosis of any current disorder and its relationship to the Veteran's period of service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe his experiences in service, he is not competent to relate his hepatitis C to these incidents in service.  There is no indication that he or his representative possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Moreover, the Board notes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990 and the cause of the disease is linked to the Veteran's abuse of drugs.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  

While acknowledging that the Veteran reported using drugs in service, the Board observes that any abuse of alcohol and drugs in service constitutes willful misconduct under VA regulation.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).   In short, the provisions clearly preclude the granting of benefits for disabilities which result from the veteran's abuse of drugs and alcohol, regardless of whether such abuse originated in service.  Where a claim is for a benefit not provided by law, it is properly denied.  See Sabonis v. Brown, 6 Vet.App. at 430.  Consequently, service connection for hepatitis C due to substance abuse in service cannot be awarded. 

In sum, the Veteran's service treatment records (containing no competent medical evidence of hepatitis C or a blood transfusion in service as well as no other risk factors for hepatitis C) and post-service treatment records (showing no definitive diagnosis of Hepatitis C until 2003, and no persuasive medical evidence linking the current condition to the Veteran's service) outweigh the Veteran's contentions. 

For the foregoing reasons, the claim for service connection for hepatitis C must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

In the September 2014 rating decision, the AOJ granted service connection for anxiety disorder and assigned a 30 percent disability rating, effective July 14, 2009.  In February 2015, the Veteran, through his representative, submitted a notice of disagreement to the initial rating and effective assigned pursuant to 38 C.F.R. § 20.201.  The AOJ has not issued a statement of the case with respect to these matters.  The United States Court of Appeals Court for Veterans Claims (Court) has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished with a statement of the case with respect to the issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder and entitlement to an effective date prior to July 14, 2009 for the award of service connection for anxiety disorder.  Advise the Veteran and his representative of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


